Title: 24th.
From: Adams, John Quincy
To: 


       Began upon Coke-Littleton, and read about a dozen pages. Pass’d about an hour in the evening with Mr. Parsons, playing back-gammon.
       I have often wondered at the blind, unreasonable affection, which Nature has given to parents for their Children. It is so unaccountable upon any principle of ratiocination, that I have thought it was the effect of mere instinct totally independent of the mind. This conjecture is in some measure confirm’d, by the tender affection, which appears universally to influence the brute creation for their young. But it is humiliating that man should be directed by the same mechanical impulse, and therefore with that vanity, which is perhaps the greatest characteristic which distinguishes him from the rest of the animal world, he has converted an involuntary attraction into an amiable virtue. The tender affection which a child owes to his parent, is rational; it proceeds from the best of motives, from gratitude for obligations received. Even The fondness of Lovers, although it is said to be a species of folly, yet is founded upon a mutual benefit, and may be so directed as to be perfectly reasonable; but in this attachment to a man’s offspring, all appear to be equally faulty; all equally thoughtless. The infant son of Alcibiades, governed the world: and the power of any other child, is limited only by the situation of the parent.
       I would proceed to speculate, but the midnight Clock resounds, and calls me away. Ars longa, vita brevis.
      